Title: Rush’s Directions to Meriwether Lewis for Preserving Health, 11 June 1803
From: Rush, Benjamin
To: Lewis, Meriwether


            
              June 11. 1803.
            
            Dr. Rush to Capt. Lewis. for preserving his health.
            1. when you feel the least indisposition, do not attempt to overcome it by labour or marching. rest in a horizontal posture.—also fasting and diluting drinks for a day or two will generally prevent an attack of fever. to these preventatives of disease may be added a gentle sweat obtained by warm drinks, or gently opening the bowels by means of one, two, or more of the purging pills.
            
            2. Unusual costiveness is often a sign of approaching disease. when you feel it take one or more of the purging pills.
            3. want of appetite is likewise a sign of approaching indisposition. it should be obviated by the same remedy.
            4. in difficult & laborious enterprizes & marches, eating sparingly will enable you to bear them with less fatigue & less danger to your health.
            5. flannel should be worn constantly next to the skin, especially in wet weather.
            6. the less spirit you use the better. after being wetted or much fatigued, or long exposed to the night air, it should be taken in an undiluted state. 3 tablespoonfuls taken in this way will be more useful in preventing sickness, than half a pint mixed with water.
            7. molasses or sugar & water with a few drops of the acid of vitriol will make a pleasant & wholsome drink with your meals.
            8. after having had your feet much chilled, it will be useful to wash them with a little spirit.
            9. washing the feet every morning in cold water, will conduce very much to fortify them against the action of cold.
            10. after long marches, or much fatigue from any cause, you will be more refreshed by lying down in a horizontal posture for two hours, than by resting a much longer time in any other position of the body.
            11. shoes made without heels, by affording equal action to all the muscles of the legs, will enable you to march with less fatigue, than shoes made in the ordinary way.
          